COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00842-CV
Style:                    In re Courtney Nixon


Date motion filed*:       October 25, 2013
                          Agreed Second Motion to Extend Time to Respond to Petition for Writ
Type of motion:           of Mandamus
Party filing motion:      Real Party In Interest
Document to be filed:     Real Party In Interest’s Response

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  October 18, 2013
       Number of prior extensions:          1          Current Due date: October 25, 2013
       Date Requested:                     November 8, 2013

Ordered that motion is:

             Granted
              If document is to be filed, document due: November 8, 2013
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Sherry Radack

Panel consists of ____________________________________________

Date: October 25, 2013

November 7, 2008 Revision